b

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
ow,

NIMA RODEFSHALOM
MEHRAN DAVID KOHANBASH
JOSEPH KOHAN
a/k/a Joe Kahan
a/k/a Daryoush Kohanbash
a/k/a Daryoujn Kohanbash
INSURE NUTRITION, INC.
a/k/a Specialty Med Services
a/k/a Cure Plus
AFFORDABLE PHARMACY, INC.
ASC PHARMACEUTICAL, LLC
DQD ENTERPRISE CORPORATION
a/k/a Rx One Pharmacy
DTST VENTURES, LLC
a/k/a ABI Pharmacy
ECONO PHARMACY, INC.
EMERSON PHARMACY, INC.
a/k/a Loyola Pharmacy
GENOREX PHARMACEUTICAL, LLC
NUTRITION PLUS, INC. -
a/k/a TV Med Services
PHARMATEK PHARMACY, INC.
PREMIER MED SERVICES, INC. °
REXFORD PHARMACY, INC.
SPECIALTY PHARMACY MANAGEMENT
OF AMERICA, INC. oe
SOLUTECH PHARMACEUTICALS, LLC
a/k/a Rainbow Gold
VILLAGE DRUG & COMPOUNDING, INC.
a/k/a Science Pharmaceutical
VITAMED LLC
_a/k/a Vitamed Pharmacy

si, CAST. OF"

Criminal No. 2O _ 7 ERIE

(18 U.S.C. §§ 371, 1349, 1347)

Case 1:20-cr-00009 nt 1: Filed 03/03/20 Page 1 of 31
FILED
og BE Wd as [en

HAR 09 2020

{ERK US. OS RINEENUA
Case 1:20-cr-00009-SPB Document1 Filed 03/03/20 Page 2 of 31

INFORMATION
The United States Attorney charges:
- INTRODUCTION
At all times material to this Information, unless otherwise alleged:
1) “Beneficiaries” were individuals eligible to receive benefits under a health
_ care benefit program.

2) Tricare was a federal health insurance program of the United ‘States
Department of Defense (“DOD”) Military Health System that provided coverage for DOD
beneficiaries world-wide, including active duty service members, National Guard and Reserve
members, retirees, their families, and survivors. The Defense Health Agency (“DHA”), an agency
of the DOD, was the governmental entity responsible for overseeing and administering the Tricare
program. Tricare was a “health care benefit program,” as defined by 18 U.S.C. § 24(b). Tricare
also was a “Federal health care program,” as defined by 42 U.S.C. § 1320a-7b(f), that affected
commerce. Tricare offered health insurance benefits for medically necessary prescription drugs
that were prescribed by a licensed medical professional.

3) Highmark Inc. (“Highmark”) was a private health insurance provider that
was headquartered in the Western District of Pennsylvania. Highmark and hundreds of other
private health insurance providers (collectively, the “Private Carriers”) were each a “health care
benefit program,” as defined by 18 U.S.C. § 24(b). Private Carriers offered health insurance
benefits for medically necessary prescription drugs that were prescribed by a licensed medical
professional.

4) Both Tricare and the Private Carriers typically required beneficiaries to pay

a supplemental amount of money, known as a copayment (“copay”), for prescription drugs.
Case 1:20-cr-00009-SPB Document1 Filed 03/03/20 Page 3 of 31

5) Pharmacy Benefit Managers (“PBMs”) were third-party entities that
administered prescription drug plans for governmental and private health insurance providers
- including Tricare and the Private Carriers. PBMs were responsible for processing and paying a
beneficiary’s prescription drug claim. Pharmacies submitted a beneficiary’s prescription drug
claim to the PBMs. Typically, a beneficiary presented a prescription to a pharmacy, and the
pharmacy then submitted a prescription drug claim to the PBM associated with the beneficiary’s
health insurance provider. The PBM processed the claim, determined whether the submitting
pharmacy was entitled to payment for the claim, and paid the pharmacy. The health insurance
provider reimbursed the PBM for its payment to the pharmacy.

6) Express Scripts was the sole PBM that processed prescription claims on
behalf of Tricare. Express Scripts, CVS Caremark, Optum, Prime Therapeutics, Argus,
MedImpact, Navitus, and other companies were PBMs that processed prescription claims on
behalf of Private Carriers.

| 7) PBMs, including, but not limited to, those listed in the above paragraph, and
pharmacies entered into contractual arrangements called “provider agreements.” These provider
agreements identified the PBMs’ and the pharmacies’ respective obligations and responsibilities.
As part of these provider agreements, pharmacies were required to collect copays for prescription
drugs. PBMs and health insurance providers required the collection of copays to prevent fraud, as
copays sensitized beneficiaries to the cost of their medication(s), and gave beneficiaries financial
incentives to not accept medications that had little to no value to the beneficiaries.

8) PBMs typically audited pharmacies to ensure compliance with the terms of
these provider agreements. As part of such audits, PBMs investigated the collection of the required

copays by the pharmacies. If a pharmacy was not in compliance with its contractual obligations,
Case 1:20-cr-00009-SPB Document1 Filed 03/03/20 Page 4 of 31

such as not collecting copays, a PBM had the right to terminate the contract with the pharmacy.
As aresult of termination, the pharmacy would have been precluded from submitting claims to the
PBM and to the associated health insurance provider.

9) Every licensed pharmacy in the United States and its territories was
assigned a unique pharmacy identification number by the National Council for Prescription Drug
Programs (“NCPDP _ID”). States also provided pharmacy license numbers to pharmacies. As
authorized by federal law, health care providers were issued a unique identification number known
as a national provider identifier (“NPI”).

10) Compound medications were drugs specifically manufactured by the
combining, mixing, or altering of ingredients of other drugs or multiple other drugs.

11) Bariatric medicine was a branch of medicine that dealt with the study,
treatment, and prevention of obesity and the medical issues associated with obesity. Bariatric
patients were individuals who suffered from medical conditions related to being overweight or
obese. Many bariatric patients were beneficiaries of Tricare and the Private Carriers. Bariatric
surgery was a medical procedure that reduced the size of a bariatric patient’s stomach.

12) Immediately before and after bariatric surgery, for a period of time, bariatric
patients were restricted in their diets. Such bariatric patients were medically advised to drink
nutritional shakes that were available at local grocery stores. These nutritional shakes were not
prescription medications, such that no prescription was needed to obtain these nutritional shakes.

DEFENDANTS
13)  The-defendant, NIMA RODEFSHALOM, was a resident of Los Angeles,

California and Henderson, Nevada. He was a registered pharmacist licensed to practice in the
Case 1:20-cr-00009-SPB Document1 Filed 03/03/20 Page 5 of 31

States of California and Nevada (CA License # 55990 and NV License # 16493). His NPI was
1275677510. | a | |
| 14) The defendant, MEHRAN DAVID KOHANBASH, was a resident of
Beverly Hills, California and Henderson, Nevada. He was a registered pharmacist licensed to
practice in the State of California (CA License # 44499). He was an uncle to defendant NIMA
RODEFSHALOM. | |
15) The defendant, JOSEPH KOHAN , was a resident of Los Angeles,
California. He also is known as Joe Kahan, Daryoush Kohanbash, and Daryoujn Kohanbash. He
was the brother of defendant MEHRAN DAVID KOHANBASH and an uncle to defendant NIMA
-RODEFSHALOM. | |
16) The defendant, INSURE NUTRITION, INC. (“INSURE NUTRITION”),
was a California Corporation formed in and around February 2014. INSURE NUTRITION
maintained a principal executive office in Los Angeles, California and a principal business office
“in Inglewood, California. INSURE NUTRITION also did business as Specialty Med Services and’
Cure Plus. INSURE NUTRITION maintained a call center team and billing ‘personnel, and
purported to be a pharmacy that provided prescription drugs to beneficiaries and/or patients (CA
Pharmacy License # 5 1985). INSURE NUTRITION’s NPI was 1942697529 and its NCPDP was
5655002. From its inception, defendants NIMA RODEFSHALOM and MEHRAN DAVID
KOHANBASH, through themselves and/or through the use of others, came to primarily control,
operate, and manage INSURE NUTRITION.
17) The defendant, AFFORDABLE PHARMACY, INC. (“AFFORDABLE”),
was a Texas Corporation formed in and around May 2012. AFF ORDABLE was a company that

purported to be a pharmacy and purported to provide prescription drugs to beneficiaries and/or —
Case 1:20-cr-00009-SPB. Document 1 Filed 03/03/20 Page 6 of 31

patients (CA Pharmacy License # 31558). AFFORDABLE? S) NPI was 180123436 and its NCPDP
was 5908578. In and around June 2015, defendants NIMA RODEFSHALOM and JOSEPH
KOHAN, through themselves and/or through the use of others, came to primarily control, operate,
and manage AFFORDABLE. a | |
| 18) The defendant, ECONO PHARMACY, INC. (“ECONO”), was a Texas

Corporation formed in and around April 2010. ECONO was a company that purported to be a
pharmacy and purported to provide prescription drugs to beneficiaries and/or patients. ECONO’s
NPI was 1972810141and its NCPDP was 5901081. In and around November 2014, defendants
NIMA RODEFSHALOM and JOSEPH KOHAN, through themselves and/or through the use of
others, came to primarily control, operate, and manage ECONO.

19) The. defendant, EMERSON PHARMACY, INC. (“EMERSON”), was a
California Corporation formed in and around June 2007. EMERSON also did business as Loyola
Pharmacy. EMERSON was a company that purported to be a pharmacy and purported to provide
prescription drugs to beneficiaries and/or patients (CA Pharmacy License # 40605). EMERSON’s
NPI was 1619036043 and its NCPDP was 0508967. From its inception, defendants NIMA
RODEFSHALOM, MEHRAN DAVID | KOHANBASH, and JOSEPH KOHAN, through
- themselves and/or through the use of others, came to primarily control, operate, and manage
EMERSON. |

20) The defendant, PREMIER MED SERVICES (“PREMIER MED”), was a
Texas Corporation formed in and around October 2011. In and around J anuary 2012, PREMIER
MED registered in the State of California. PREMIER MED was a company that purported to be
a pharmacy and purported to provide prescription drugs to beneficiaries and/or patients (CA

Pharmacy License # 50857). PREMIER MED’s NPI was 1972864460 and its NCPDP was
Case 1:20-cr-O0009-SPB Document1 Filed 03/03/20 Page 7 of 31

5644073. From its inception, defendants NIMA RODEF SHALOM and MEHRAN DAVID
KOHANBASH, through themselves and/or through the use of others, came to primarily control,
operate, and manage PREMIER MED.

21) The defendant, VILLAGE DRUG & COMPOUNDING, _ INC.
(“VILLAGE”), was a California Corporation formed in and around February 2010. VILLAGE
also did business as Science Pharmaceutical. VILLAGE was a company that purported to be a
pharmacy and purported to provide prescription drugs to beneficiaries and/or patients. (CA
Pharmacy License # 50345). VILLAGE?’s NPI was 1437463650 and its NCPDP was 5638575.
From its inception, defendants MEHRAN DAVID KOHANBASH and JOSEPH KOHAN,
through themselves and/or through the use of others, came to primarily control, operate, and
manage VILLAGE.

22) The defendant, ASC PHARMACEUTICAL, LLC (“ASC
PHARMACEUTICAL”), was a Texas Limited Liability Company formed in and around January
2017. From its inception, defendants MEHRAN DAVID KOHANBASH and JOSEPH KOHAN,
through themselves and/or through the use of others, came to primarily control, operate, and
manage ASC PHARMACEUTICAL.

23) The defendant, DQD ENTERPRISE CORP. (““DQD ENTERPRISE”), was
a Texas Corporation formed in and around January 2014. In July 2014, DQD ENTERPRISE
registered an assumed name of Rx One Pharmacy. DQD ENTERPRISE was a company that
purported to be a pharmacy and purported to provide prescription drugs to beneficiaries and/or
patients. DQD ENTERPRISE’s NPI was 112436039 1and its NCPDP was 5908263. In and around

February 2016, defendants NIMA RODEFSHALOM and JOSEPH KOHAN, through themselves
Case 1:20-cr-00009-SPB Document1 Filed 03/03/20 Page 8of31 —

. and/or through | the use of others, came to primarily control, operate, and manage DQD
ENTERPRISE. | ,

24) | The defendant, DIST VENTURES, LLC (“DTST VENTURES”), was a
Texas Limited Liability Company formed in and around May 2008. In and around April 2012,
_ DTST VENTURES registered an assumed name of ABI Pharmacy. DTST VENTURES was a
company that purported to be'a pharmacy and purported to provide prescription drugs to
beneficiaries and/or patients. DTST VENTURES’s NPI was 1134470727and its NCPDP was
5906930. In and around December’2016, defendants NIMA RODEFSHALOM and JOSEPH
KOHAN, through themselves and/or through the use of others, came to primarily control; operate,
and manage DIST VENTURES.

25) The defendant, GENOREX PHARMACEUTICAL, LLC (“GENOREX”),
was a Wyoming Limited Liability Company formed in and around September 2016. From its
inception, defendant NIMA RODEFSHALOM; through himself and/or through the use of others,
came to primarily control, operate, and manage GENOREX.

26) The defendant, NUTRITION PLUS, INC. (“NUTRITION PLUS”), was a
California Corporation formed in and around January 2011. NUTRITION PLUS also did business
as IV Med Services. NUTRITION PLUS was a company that purported to be a pharmacy and
purported to provide prescription drugs to beneficiaries and/or patients (CA Pharmacy License #
~ 50593). NUTRITION PLUS’s NPI was 1225337843 and its NCPDP was 5640481. From its
inception, defendants NIMA RODEFSHALOM and MEHRAN DAVID KOHANBASH, through

themselves and/or through the use of others, came to primarily control, operate, and manage

NUTRITION PLUS.
Case 1:20-cr-00009-SPB Document 1 Filed 03/03/20 Page 9 of 31

27) The defendant, PHARMATEK PHARMACY, INC. (“PHARMATEK
PHARMACY”), was an Arizona Corporation formed in and around March 2014. PHARMATEK
PHARMACY was a company that purported to be a pharmacy and purported to provide
prescription drugs to beneficiaries and/or patients. PHARMATEK PHARMACY’s NPI was
1003235144 and its NCPDP was 0358805. From its inception, defendants NIMA
RODEFSHALOM and JOSEPH KOHAN, through themselves and/or through the use of others,
came to primarily control, operate, and manage PHARMATEK PHARMACY. |

28) The defendant, REXFORD PHARMACY, INC. (“REXFORD”), was a
California Corporation formed in and around J anuary 2002 with principal place of business in Los
Angeles, California. REXFORD was a company that purported to be a pharmacy and purported
to provide prescription drugs to beneficiaries and/or patients (CA Pharmacy License ## 54567 and
55815). REXFORD’s NPI was 1730235243 and its NCPDP was 0566426. In and around June
2016, defendant NIMA RODEFSHALOM, through himself and/ or through the use of others, came
to primarily control, operate, and manage REXF ORD.

29) The ~ defendant SOLUTECH PHARMACEUTICALS, LLC
(“SOLUTECH”), was an Arizona Limited Liability Company formed in and around October 2015.
SOLUTECH also did business as Rainbow Gold. From its inception, defendants NIMA
RODEFSHALOM and JOSEPH KOHAN, through themselves and/or through the use of others,
came to primarily control, operate, and manage SOLUTECH. SOLUTECH was a registered
labeler with the Food & Drug Administration (FDA Labeler Code 70350).

| 30) The defendant, SPECIALTY PHARMACY MANAGEMENT OF

AMERICA, INC. (“SPMA”), was a Nevada Corporation formed in and around March 2015. From
Case 1:20-cr-O0009-SPB Document1 Filed 03/03/20 Page 10 of 31

its inception, defendant NIMA RODEFSHALOM, through himself and/or through the use of
others, came to primarily control, operate, and manage SPMA.

31) The defendant, VITAMED LLC (“VITAMED”), was a Texas Limited
Liability Company formed in and around October 2010. VITAMED was a company that purported
to be a pharmacy and purported to provide prescription drugs to beneficiaries. and/or patients.
VITAMED’s NPI was 1427349778 and its NCPDP was 5903085. In and around March 2017,
defendants NIMA RODEFSHALOM and JOSEPH KOHAN, through themselves and/or through
the use of others, came to primarily control, operate, and manage VITAMED.

32) | Defendants INSURE NUTRITION, AFFORDABLE, DQD ENTERPRISE,
DTST VENTURES, ECONO, EMERSON, NUTRITION PLUS, PHARMATEK PHARMACY,
PREMIER MED, REXFORD, VILLAGE, and VITAMED are collectively referred herein as
“DEFENDANT PHARMACIES.”
MANNER AND MEANS OF THE CONSPIRACY/SCHEME AND ARTIFICE TO DEFRAUD

33) From in and around September 2013, and continuing thereafter until in and
around July 2015, in the Western District of Pennsylvania and elsewhere, defendants NIMA
RODEFSHALOM, MEHRAN DAVID KOHANBASH, J OSEPH KOHAN, INSURE
NUTRITION, AFFORDABLE, ECONO, EMERSON, PREMIER MED, VILLAGE, and co-
conspirators known and unknown to the U.S. Attorney, did offer and pay remunerations (including
kickbacks, bribes, and rebates), that is, nutritional shakes, to bariatric patients to induce such
patients to purchase, order, and arrange for the purchasing and order of prescription drugs for
which payment was made by a federal health care program, that is, Tricare.

34) From in and around September 2013; and continuing thereafter until in and
around May 2018, in the Western District of Pennsylvania and elsewhere, defendants NIMA

| }

10
Case .1:20-cr-00009-SPB Document 1 Filed 03/03/20 Page 11 of 31

RODEFSHALOM, MEHRAN. DAVID KOHANBASH, J OSEPH KOHAN, INSURE
NUTRITION, AFF ORDABLE, ASC PHARMACEUTICAL, DOD ENTERPRISE, DTST
VENTURES, | ECONO, | EMERSON, GENOREX, NUTRITION PLUS, PHARMATEK
~ PHARMACY, PREMIER MED, REXFORD, SOLUTECH, SPMA, VILLAGE, VITAMED, and
co-conspirators known and unknown to the U.S. Attorney, did execute, and attempt to execute, a
scheme and artifice to defraud health care benefit programs, that is, the Private Carriers, to obtain,
by means of false and fraudulent pretenses, representations, and promises, monies owned by and
under the custody and control of the Private Carriers by not collecting copays for prescription
| drugs that were submitted as claims to PBMs.

35) It was a part of the scheme and artifice that defendants NIMA
RODEFSHALOM, MEHRAN DAVID KOHANBASH, and J OSEPH KOHAN, through
themselves and/or through the use of others known to the U.S. Attorney, primarily controlled, .
operated, | and | managed the defendants INSURE NUTRITION, | AFFORDABLE, ASC
PHARMACEUTICAL, DQD ENTERPRISE, DTST VENTURES, ECONO, EMERSON,
GENOREX, NUTRITION PLUS, PHARMATEK PHARMACY, PREMIER MED, REXFORD,
SOLUTECH, SPMA, VILLAGE, and VITAMED.

| 36) It was further a part of the scheme and artifice that, at the direction of
defendants NIMA RODEFSHALOM, MEHRAN DAVID KOHANBASH, and JOSEPH
KOHAN, defendant INSURE NUTRITION advertised on online forums and websites dedicated
to bariatric patients and patients who. had undergone bariatric’ surgery, such as BariatricPal and

ObesityHelp, that patients could obtain nutritional shakes without having to pay for them.

1]
Case 1:20-cr-00009-SPB Document1 Filed 03/03/20 Page 12 of 31

37) ‘It was further a part of the scheme and artifice that defendant INSURE

 

NUTRITION maintained the website www.insurenutrition.ccom on servers located in the
Commonwealth of Virginia.
38) It was further a part of the scheme and artifice that defendant INSURE
NUTRITION created the advertisement to redirect individuals to the website
www.insurenutrition.com.

39) It was further a part of the scheme and artifice that, at the direction of
defendants NIMA RODEFSHALOM, MEHRAN DAVID KOHANBASH, and JOSEPH
KOHAN, defendant INSURE NUTRITION, through the website www.insurenutrition.com, while
knowing that nutritional shakes were not covered by health insurance providers, falsely
represented that nutritional shakes were covered by health insurance providers in order to induce |
bariatric patients to provide their insurance information to defendant INSURE NUTRITION. For
example, the website www.insurenutrition.com, stated the following: “Some bariatric surgeons
recommend that their patients drink protein shakes pre-operatively to prepare their bodies for the
weightloss procedure. Nearly all surgeons require that you drink protein shakes immediately
after bariatric surgery. Click here to check if you are eligible to have your health insurance pay
for your nutritional supplements.”

40) ‘It was further a part of the scheme and artifice that, at the direction of
defendants NIMA RODEFSHALOM, MEHRAN DAVID KOHANBASH, and JOSEPH
KOHAN, defendant INSURE NUTRITION, through the website www.insurenutrition.com,
provided a registration webpage as a method by which bariatric patients could check if they
purportedly qualified for free nutritional shakes through their health insurance providers. The

registration webpage required a patient to provide his or her name, contact information (including

12
-Case 1:20-cr-00009-SPB Document1 Filed 03/03/20 Page 13 of 31

mailing address and phone number), birth date, health insurance coverage information, medical
condition/procedures, doctor’s contact information, and preferred nutritional shake flavor. This
_ information was sent to defendant INSURE NUTRITION’s call center team. Defendant INSURE
NUTRITION’ billing personnel also received this information.

41) It was further a part of the scheme and artifice that, at the direction of
defendants NIMA RODEFSHALOM, MEHRAN DAVID KOHANBASH, and JOSEPH
KOHAN, defendant INSURE NUTRITION, through the website www.insurenutrition.com,
provided a telephone number as an alternative method by which bariatric patients could check if
they purportedly qualified for free nutritional shakes through their health insurance providers.
Through this method, each patient provided his or her name, contact information (including
mailing address and phone number), birth date, health insurance coverage information, medical
condition/procedures, doctor’s contact information, and preferred nutritional shake flavor.
Defendant INSURE NUTRITION’s call center team received this information from the patients.
Defendant INSURE NUTRITION’s billing personnel also received this information.

42) It was further a part of the scheme and artifice that the call center for
defendant INSURE NUTRITION, using a sales call script that was approved by defendants NIMA
- RODEFSHALOM and MEHRAN DAVID KOHANBASH, called the patients purportedly to _
confirm the patients’ insurance information and nutritional shake flavors. During this call,
irrespective of patients’ need, INSURE NUTRITION’s call center offered the bariatric patients
medication, such as scar cream and metabolic supplements, that were designed to obtain high-
yield payments from health care benefits programs (“High-Yield Medications”). INSURE

NUTRITION’s call center falsely represented that the bariatric patients did not have to pay

13
Case 1:20-cr-00009-SPB Document1 Filed 03/03/20 Page 14 of 31

anything out-of-pocket for the High-Yield Medications because the High-Yield Medications were
covered by the patients’ health insurance providers.

43) It was further a part of the scheme and artifice that, at the direction of
defendants NIMA RODEFSHALOM, MEHRAN DAVID KOHANBASH, and JOSEPH
KOHAN, from in and around September 2013 to in and around June 2017, at various times during
the relevant period, defendants INSURE NUTRITION, AFFORDABLE, DQD ENTERPRISE,
DTST VENTURES, ECONO, EMERSON, PHARMATEK PHARMACY, PREMIER MED, and
VILLAGE manufactured compound medications that were High-Yield Medications.

44) It was further a part of the scheme and artifice that, at the direction of
defendants NIMA RODEFSHALOM, MEHRAN DAVID KOHANBASH, and JOSEPH

‘ KOHAN, from in and around July 2015 to in and around May 2018, at various times during the
relevant period, INSURE NUTRITION, AFFORDABLE, DQD ENTERPRISE, DTST
VENTURES, ECONO, EMERSON, PHARMATEK PHARMACY, and VILLAGE purchased
from vendors products that were High-Yield Medications. |

45) It was further a part of the scheme and artifice that, at the direction of
defendants NIMA RODEFSHALOM, MEHRAN DAVID KOHANBASH, and JOSEPH
KOHAN, from in and around March 2016 to in and around May 2018, defendant SOLUTECH
purchased generic prescription drugs and over-the-counter products and caused these products to
be relabeled as SOLUTECH products and/or kits so SOLUTECH could purportedly claim to be
the manufacturer ofthese products. As the alleged manufacturer of these products, at the direction
of defendants NIMA RODEFSHALOM, MEHRAN DAVID KOHANBASH, and JOSEPH

KOHAN, defendant SOLUTECH set the prices for these products and, thereby, converted these

products into High-Yield Medications. During this relevant time period, defendants INSURE

14
Case 1:20-cr-00009-SPB Document1 Filed 03/03/20 Page 15 of 31

NUTRITION, AFFORDABLE, DQD ENTERPRISE, DTST VENTURES, EMERSON,
NUTRITION PLUS, REXFORD, VILLAGE, and VITAMED possessed these SOLUTECH-
related High-Yield Medications.

| 46) It was further a part of the scheme and artifice that, at the direction of
defendantt NIMA RODEFSHALOM, MEHRAN DAVID KOHANBASH, and JOSEPH
KOHAN, defendant INSURE NUTRITION’s billing personnel submitted claims (“test claims”)
to the PBMs for a list of High-Yield Medications to determine what products were covered by the
patients’ health insurance providers and what products produced the highest financial benefit to
INSURE NUTRITION. These test claims were reversed, that is, INSURE NUTRITION’s billing
personnel withdrew these submitted claims from the PBMs.

47) It was further a part of the scheme and artifice that, at the direction of
defendant NIMA RODEFSHALOM, MEHRAN DAVID KOHANBASH, and JOSEPH
KOHAN, if a test claim revealed that none of the High-Yield Medications were covered by the
patient’s health insurance provider, defendant INSU RE NUTRITION’s call center team informed
the patient that the patient did not qualify for free nutritional shakes.

48) It was further a part of the scheme and artifice that, at the direction of
defendants NIMA RODEFSHALOM, MEHRAN DAVID KOHANBASH, and JOSEPH
KOHAN, if a test claim revealed that the patients’ health insurance providers covered one or more |
of the tested High-Yield Medications, defendant INSURE NUTRITION’s call center team sent
pre-printed prescription forms for the High-Yield Medication that produced the highest financial
benefit to INSURE NUTRITION to the patients’ doctors. Knowing that prescriptions were
unnecessary for nutritional shakes and that patients’ health insurance providers did not cover

nutritional shakes, at the direction of defendants NIMA RODEFSHALOM, MEHRAN DAVID

15
Case 1:20-cr-O0009-SPB Document1 Filed 03/03/20 Page 16 of 31

KOHANBASH, and J OSEPH KOHAN, defendant INSURE NUTRITION’s call center team also
sent pre-printed prescription forms for nutritional shakes to the patients’ doctors. Along with these
pre-printed prescription forms, defendant INSURE NUTRITION’s call center team sent the
doctors a letter or other communication to induce the doctors to sign the pre-printed prescription
scripts. For example, some of these communications contained the following: “We are writing
this letter to expedite the process for your patient, [Name]. Your patient has requested that you
sign the prescription for a Post-Surgical treatment ([type of product]) and nutritional supplements.
We would appreciate it if you sign the prescription forms (include you NPI #) and fax them back
to us as soon as possible.”

49) It was further a part of the scheme and artifice that, at the direction of
defendants NIMA RODEFSHALOM, MEHRAN DAVID KOHIANBASH, and JOSEPH
KOHAN, defendant INSURE NUTRITION’s call center team notified patients that prescription
forms were sent, or were being sent, to their doctors and that their receipt of free nutritional shakes
required their doctors to sign the prescription forms. Defendant INSURE NUTRITION’s call
center team requested patients to encourage their doctors to sign the prescription forms.

50) It was further.a part of the scheme and artifice that, through defendants
NIMA RODEFSHALOM’s, MEHRAN DAVID KOHANBASH’s, JOSEPH KOHAN’s, and
INSURE NUTRITION’s efforts, doctors signed the pre-printed prescription forms and faxed them
‘to defendant INSURE NUTRITION’ call center team. Defendant INSURE NUTRITION’s call
center team shared the signed prescription forms with INSURE NUTRITION’s billing personnel.

51) It was further a part of the scheme and artifice that, at the direction of

defendants NIMA RODEFSHALOM, MEHRAN DAVID KOHANBASH, and JOSEPH

16
Case 1:20-cr-00009-SPB Document1 Filed 03/03/20 Page 17 of 31

KOHAN, after defendant INSURE NUTRTION received the signed prescription forms,
DEFENDANT PHARMACIES shipped High-Yield Medications to the patients.

52) It was further a part of the scheme and artifice that, at the direction of
defendants NIMA RODEFSHALOM, MEHRAN DAVID _KOHANBASH, and JOSEPH
KOHAN, after defendant INSURE NUTRTION received the signed prescription forms, defendant
EMERSON, and others known to the US. Attorney, purchased nutritional shakes from wholesale
retailers, such as Costco Inc. Initially, DEFENDANT PHARMACIES shipped nutritional shakes
to the patients. Subsequently, defendants NIMA RODEFSHALOM, MEHRAN DAVID
KOHANBASH, and JOSEPH KOHAN, through themselves and others, had nutritional shakes
shipped directly from the wholesale retailers to the patients.

53) It was further a part of the scheme and artifice that, at the direction of
defendants NIMA RODEFSHALOM, MEHRAN DAVID KOHANBASH, and JOSEPH
KOHAN, after defendant INSURE NUTRTION received the signed prescription forms,
DEFENDANT PHARMACIES submitted claims to PBMs for payments of the High-Yield
Medications. |

54) It was further a part of the scheme and artifice that, at the direction of

. defendants NIMA RODEFSHALOM, MEHRAN DAVID KOHANBASH, and JOSEPH
KOHAN, DEFENDANT PHARMACIES were instructed not to colléct copays from Private
Carriers’ beneficiaries for the High-Yield Medications because many of these bariatric patients .
would have refused to receive the medically unnecessary High-Yield Medications if copays were
collected, which would have resulted in defendants NIMA RODEFSHALOM, MEHRAN DAVID
KOHANBASH, JOSEPH KOHAN, and DEFENDANT PHARMACIES not receiving high-dollar

payments from the Private Carriers for the High-Yield Medications.

17
Case 1:20-cr-00009-SPB Document1 Filed 03/03/20 Page 18 of 31

_55) It was further a part of the scheme and artifice that copays from the Private
Carriers’ beneficiaries were not collected for the High-Yield Medication claims.

56) It was further a part of the scheme and artifice that defendants NIMA
RODEFSHALOM, MEHRAN DAVID KOHANBASH, JOSEPH KOHAN, SOLUTECH, and the
DEFENDANT PHARMACIES (collectively referred herein as “AUDIT DEFENDANTS”), and
others known and unknown to the U.S. Attorney, knowing that the Private Carriers and the PBMs
would not have paid claims for the High-Yield Medications if copays were not collected, employed
various fraudulent methods, including but not limited to the subsequent two paragraphs, to deceive
-PBMs that copays were collected from the Private Carriers’ beneficiaries when subjected to a PBM
audit and/or in anticipation of a PBM audit.

| 57) — It was further a part of the scheme and artifice that, at the direction of
defendants NIMA RODEFSHALOM, MEHRAN DAVID KOHANBASH, and JOSEPH
KOHAN, one of the various fraudulent methods employed to deceive the PBM audits involved
the AUDIT DEFENDANTS, and others known and unknown to the U.S. Attorney, having
possessed prepaid debit cards, having loaded their own monies onto these prepaid debit cards, and
subsequently charging these prepaid debit cards for fictitious transactions at the same dollar .
amount as a beneficiary’s copay. Defendants NIMA RODEFSHALOM, MEHRAN DAVID
KOHANBASH, and JOSEPH KOHAN knew that this method resulted in the AUDIT
DEFENDANTS paying themselves and not actually collecting copays. |
| | 58) sit was further a part of the scheme and artifice that, at the direction of
defendants NIMA RODEFSHALOM, MEHRAN DAVID KOHANBASH, and JOSEPH
KOHAN, another one of the various fraudulent methods employed to deceive PBM audits

involved defendant SOLUTECH having obtained approximately 50 corporate credit cards

18
Case 1:20-cr-00009-SPB Document1 Filed 03/03/20 Page 19 of 31

containing the first name of one employee who worked for a company under the control and/or
management of an AUDIT DEFENDANT and the last name of a different employee who worked
for a company under the control and/or management of an AUDIT DEFENDANT, without the
knowledge or permission of the employee. AUDIT DEFENDANTS charged these SOLUTECH
corporate credit cards for fictitious transactions at the same dollar amount as a beneficiary’s copay.
Defendants NIMA RODEFSHALOM, MEHRAN DAVID KOHANBASH, and JOSEPH
KOHAN knew that this method resulted in the AUDIT DEFENDANTS paying themselves and

not actually collecting copays. |

59) It was further a part of the scheme and artifice that the AUDIT
DEFENDANTS falsely represented to the PBMs that these fictitious transactions reflected the
collection of copays.

60) It was further a part of the scheme and artifice that the DEFENDANT
PHARMACIES received payments from the PBMs for the submitted High-Yield Medications
claims. Tricare and the Private Carriers reimbursed the PBMs for these submitted High-Yield
Medication claims.

61) It was further a part of the scheme and artifice that, at the direction of
‘defendants NIMA RODEFSHALOM, MEHRAN DAVID KOHANBASH, and JOSEPH
KOHAN, the DEFENDANT PHARMACIES moved the proceeds from payments for these High-
Yield Medication claims to bank accounts associated with the AUDIT DEFENDANTS, defendant
ASC PHARMACEUTICAL, defendant GENOREX, and defendant SPMA, and others for the
ultimate disposition to defendants NIMA RODEFSHALOM, MEHRAN DAVID KOHANBASH,

and JOSEPH KOHAN, and others known and unknown to the U.S. Attorney.

19
Case 1:20-cr-00009-SPB- Document 1 Filed 03/03/20 Page 20 of 31

62) It was further a part of the scheme and artifice that, on or about March 3,
_ 2015, a person known to the U.S: Attorney as R.K., a Tricare beneficiary, received nutritional
shakes and High-Yield Medication from defendant ECONO to an address in Erie, Pennsylvania,
after R.K. had provided his/her insurance information to defendant INSURE NUTRITION.

63) It was further a part of the scheme and artifice that, on or about March 18,
2015, Tricare, through PBM Express Scripts, ultimately paid defendant ECONO for the claim
submitted for R.K.’s receipt of the High-Yield Medication.

64) It was further a part of the scheme and artifice that, on or about August 7,
2014, a person known to the U.S. Attorney as CR., a Tricare beneficiary, received nutritional
shakes and High-Yield Medication from defendant PREMIER MED, after CR. had provided
his/her insurance information to defendant INSURE NUTRITION.

65) It was further a part of the scheme and artifice that, on or about August 20,
2014, Tricare, through PBM Express Scripts, ultimately paid defendant PREMIER MED for the
claim submitted for C.R.’s receipt of the High-Yield.Medication.

66) It was further a part of the scheme and artifice that, on or about September
12, 2014, October 22, 2014, November 14, 2014, January 8, 2015, and February 18, 2015, C.R.
also received nutritional shakes and High-Yield Medications from defendant PREMIER MED.
- 67) ‘It was further a part of the scheme and artifice that, on or about October 1,

2014, November 12, 2014, November 26, 2014, January 21, 2015, and March 4, 2015, Tricare,
through PBM Express Scripts, ultimately paid defendant PREMIER MED for the claims submitted
for C.R.’s receipt of the High-Yield Medications.

68) It was further a part of the scheme and artifice that, on or about August 25,

2014, a person known to the U.S. Attorney as G.K., a Tricare beneficiary, received nutritional

20
Case 1:20-cr-00009-SPB Document1 Filed 03/03/20 Page 21 of 31

shakes and High-Yield Medication from defendant PREMIER MED, after G.K. had provided
his/her insurance information to INSURE NUTRITION.

69) It was further a part of the scheme and artifice that, on or about September
3, 2014, Tricare, through PBM Express Scripts, ultimately paid defendant PREMIER MED for the
claim submitted for G.K.’s receipt of the High-Yield Medication. |

70) It was further a part of the scheme and artifice that, on or about September
24, 2014, October 30, 2014, December 2, 2014, March 16, 2015, May 6, 2015, and May 19, 2015,
GK. also received nutritional shakes and High-Yield Medications from defendants PREMIER
MED and ECONO.

71) It was further a part of the scheme and artifice that, on or about October 1,
2014, November 12, 2014, December 10, 2014, April 1, 2015, May 13, 2015, and May 27, 2015,
Tricare, through PBM Express Scripts, ultimately paid defendants PREMIER MED and ECONO
for the claims submitted for G.K.’s receipt of the High-Yield Medications.

72) It was further a part of the scheme and artifice that, on or about March 18,
2016, a person known to the U.S. Attorney as J.P., a Highmark beneficiary, received nutritional
shakes and High-Yield Medication from defendant DQD ENTERPRISE to an address in Erie,
Pennsylvania, after J.P. had provided his/her insurance information to defendant INSURE
NUTRITION.

73) It was further a part of the scheme and artifice that no copay was collected
from J.P., a resident of Erie, Pennsylvania, for the High-Yield Medication.

74) It was further a part of the scheme and artifice that, on or about March 15,
2016, Highmark reimbursed PBM Express Scripts, who had paid defendant DQD ENTERPRISE

for the claim submitted for J.P’s receipt of the High-Yield Medication.

21
Case 1:20-cr-00009-SPB Document1 Filed 03/03/20 Page 22 of 31

75) It was further a part of the scheme and artifice that, on or about January 27,
2015, a person known to the U.S. Attorney as D.W., a Highmark beneficiary, received nutritional
shakes and High-Yield Medication from defendant ECONO to an address in Erie, Pennsylvania,
after D.W. had provided his/her insurance information to defendant INSURE NUTRITION.

76) It was further a part of the scheme and artifice that no copay was collected
from D.W., a resident of Erie, Pennsylvania, for the High-Yield Medication.

77) It was further a part of the scheme and artifice that, on or about January 27,
2015, Highmark reimbursed PBM Express Scripts, who had paid defendant ECONO for the claim
submitted for D.W.’s receipt of the High-Yield Medication.

78) It was further a part of the scheme and artifice that, on or about February
24, 2015, March 30, 2015, and April 29, 2015, D.W. also received nutritional shakes and High-
Yield Medications from defendant ECONO to an address in Erie, Pennsylvania.

79) It was further a part of the scheme and artifice that D.W. did not pay any
copay for these High-Yield Medications.

80) It was further a part of the scheme and artifice that, on or about March 3,
2015, March 31, 2015, and May 5, 2015, Highmark reimbursed PBM Express Scripts, who had
paid defendant ECONO for the claim submitted for D.W.’s receipt of these. High-Yield
Medications.

81) It was further a part of the scheme and artifice that, on or about February
-24, 2015, a person known to the U.S. Attorney as K.C., a Highmark beneficiary, received
nutritional shakes and High-Yield Medication from defendant ECONO to an address in Erie,
Pennsylvania, after K.C. had provided his/her insurance information to defendant INSURE

NUTRITION.

22
Case 1:20-cr-00009-SPB Documenti1 Filed 03/03/20 Page 23 of 31

82) it was further a part of the scheme and artifice that no copay was collected
from K.C., a resident of Erie, Pennsylvania, for the High-Yield Medication.
83) It was further a part of the scheme and artifice that, on or about March 3,
2015, Highmark reimbursed PBM Express Scripts, who had paid defendant ECONO for the claim
submitted for K.C.’s receipt of the High-Yield Medication. -
84) It was further a part of the scheme and artifice that, on or about March 30,
2015, April 24, 2015, and September 18, 2016, K.C. also received nutritional shakes and High-
Yield Medications from defendants ECONO and DQD ENTERPRISE to an address in Erie,
Pennsylvania. |
85) It was further a part of the scheme and artifice that K.C. did not pay any
copay for these High-Yield Medications.
86) It was further a part of the scheme and artifice that, on or about March 31,
2015, May 5, 2015, and September 27, 2016, Highmark reimbursed PBM Express Scripts, who
had paid defendants ECONO and DQD ENTERPRISE for the claim submitted for K.C.’s receipt
of these High- Yield Medications.
87) It was further a part of the scheme and artifice that, on or about July 26 and |
27, 2016, a person known to the U.S. Attorney as H.S., a Highmark beneficiary, received
‘nutritional shakes and High-Yield Medication from defendant DQD ENTERPRISE to an address
in the Western District of Pennsylvania, after H.S. had provided his/her insurance information to
defendant INSURE NUTRITION.
| 88) It was further a part of the scheme and artifice that no copay was collected

from H.S., a resident of Hermitage, Pennsylvania, for the High-Yield Medication.

23
Case 1:20-cr-00009-SPB Document1 Filed 03/03/20 Page 24 of 31

89) It was further a part of the scheme and artifice that, on or about July 26,
2016, Highmark reimbursed PBM Express Scripts, who had paid defendant DQD ENTERPRISE |
‘for the claim submitted for H.S.’s receipt of the High-Yield Medication. |
90) It was further a part of the scheme and artifice that, on or about August 19,
2016 and September 12, 2016, H.S. also received nutritional shakes and High-Yield Medications
_from defendant DQD ENTERPRISE to an address in Erie, Pennsylvania.
91) It was further a part of the scheme and artifice that HLS. did not. pay any
copay for these High-Yield Medications. |
92) It was further a part of the scheme and artifice that, on or about August 23,
2016 and September 26, 2016, Highmark reimbursed PBM Express Scripts, who had paid
defendant DQD ENTERPRISE for the claim submitted for H.S.’s receipt of these High-Yield

_Medications.

24
Case 1:20-cr-00009-SPB Document1 Filed 03/03/20 Page 25 of 31

COUNT ONE.
(Conspiracy)

The United States Attorney further charges:

93) Paragraphs 1 through 21, 33, 35 through 44, 46 through 53, 60, and 62
through 71 above are hereby realleged and incorporated by reference herein, as if fully stated.

94) - From in and around September 2013, and continuing thereafter until in and
around July 2015, in the Western District of Pennsylvania and elsewhere, the defendants, NIMA
RODEFSHALOM, MEHRAN DAVID KOHANBASH, JOSEPH KOHAN, INSURE
NUTRITION, AFFORDABLE, ECONO, EMERSON, PREMIER MED, and VILLAGE,
knowingly and willfully did conspire, combine, confederate and agree together and with each
other, and with other persons known and unknown to the U.S. Attorney, to commit the following
offense against the United States:

(a) to knowingly and willfully offer and pay remunerations (including any
kickback, bribe, or rebate), directly and indirectly, overly and covertly, in cash and in kind, that is
nutritional shakes, to bariatric patients to induce such patients to purchase, order, and arrange for
the purchase and ordering of prescription drugs, that is, High-Yield Medications, for which
payment was made by a federal health care program, that is, Tricare, in violation of Title 42, United
States Code, Section 1320a-7b(b)(2)(B).

OVERT ACTS

95) In furtherance of the conspiracy, and to effect the objects of the conspiracy,
the defendants, NIMA RODEFSHALOM, MEHRAN DAVID KOHANBASH, JOSEPH
KOHAN, INSURE NUTRITION, AFFORDABLE, ECONO, EMERSON, PREMIER MED, and

VILLAGE, and co-conspirators both known and unknown to the U.S. Attorney, did commit and

25
Case 1:20-cr-00009-SPB Document1 Filed 03/03/20 Page 26 of 31

cause to be committed, the following overt acts, among others, in the Western District of
Pennsylvania and elsewhere:

(a) On or about March 3, 2015, R.K., a Tricare beneficiary, received High-
Yield Medication from defendant ECONO to an address in Erie, Pennsylvania, after R.K. had
provided his/her insurance information to defendant INSURE NUTRITION on the belief R.K.
would receive nutritional shakes. |

(b) . Onor about March 18, 2015, Tricare, through Express Scripts; ultimately
paid defendant ECONO for the claim submitted for R.K.’s receipt of the High-Yield Medication.

(c) On or about August 7, 2014, C.R., a Tricare beneficiary, received High-
Yield Medication from defendant PREMIER MED, after C.R. had provided his/her insurance
information to defendant INSURE NUTRITION on the belief C.R. would receive nutritional
shakes.

(d) On or about August 20, 2014, Tricare, through Express Scripts, ultimately
“paid defendant PREMIER MED for the claim submitted for C.R.’s receipt of the High-Yield
Medication.

(e) On or about September 12, 2014, C.R. received additional High-Yield
Medication from defendant PREMJER MED, after C.R. had provided his/her insurance
information to defendant INSURE NUTRITION on the belief C.R. would receive nutritional
shakes. |

(f) On or about October 1, 2014, Tricare, through Express Scripts, ultimately
paid defendant PREMIER MED for the claim submitted for C.R.’s receipt of the High-Yield

Medication.

26
Case 1:20-cr-00009-SPB Document 1 Filed 03/03/20 Page 27 of 31

(g) On or about August 25, 2014, G.K., a Tricare beneficiary, received High-
Yield Medication from defendant PREMIER MED, after G.K. had provided his/her insurance
information to defendant INSURE NUTRITION on the belief G-.K. would receive nutritional
shakes.

(h) On or about September 3, 2014, Tricare, through Express Scripts, ultimately
paid defendant PREMIER MED for the claim submitted for G.K.’s receipt of the High-Yield
Medication.

(i) On or about May 6, 2015, G.K. received additional High-Yield Medication
from defendant ECONO, after G.K. had provided his/her insurance information to defendant
INSURE NUTRITION on the belief G:K. would receive nutritional shakes.

(j) On or about May 13, 2015, Tricare, through Express Scripts, ultimately paid
defendant ECONO for the claim submitted for G.K.’s receipt of the High-Yield Medication.

All in violation of Title 18, United States Code, Section 371.

27
Case 1:20-cr-00009-SPB Document1 Filed 03/03/20 Page 28 of 31

COUNT TWO
(Fraud Conspiracy)

The United States Attorney further charges:

96) Paragraphs 1 through 32, 34 through 61, and 72 through 92 above are hereby
realleged and incorporated by reference herein, as if fully stated.

97) From in and around September 2013, and continuing thereafter until in and
around May 2018, in the Western District of Pennsylvania and elsewhere, the defendants, NIMA
RODEFSHALOM, MEHRAN DAVID KOHANBASH, JOSEPH KOHAN, INSURE
NUTRITION, AFFORDABLE, ASC PHARMACEUTICAL, DQD ENTERPRISE, DTST -
VENTURES, ECONO, EMERSON, GENOREX, NUTRITION PLUS, PHARMATEK
PHARMACY, PREMIER MED, REXFORD, SOLUTECH, SPMA, VILLAGE, and VITAMED,
knowingly and willfully did conspire, combine, confederate and agree together and with each
other, and with other persons known and unknown to the U.S. Attorney, to commit the following
offense:

(a) to knowingly and willfully execute, and attempt.to execute, a scheme and
artifice to defraud health care benefit programs, that is, the Private Carriers, and to obtain monies
and properties owned by and under the custody and control of health care benefit programs, that
is, the Private Carriers, by means of false and fraudulent pretenses, representations, and promises,

~

that is, not collecting copays for High-Yield Medications that were submitted as claims to the
PBMs, while falsely representing and creating the pretense that copays were collected, in violation
of Title 18, United States Code, Sections 1347.

In violation of Title 18, United States Code, Section 1349.

28
Case 1:20-cr-00009-SPB Document1 Filed 03/03/20 Page 29 of 31

COUNT THREE
(Health Care Fraud)

The United States Attorney further charges:

98) Paragraphs | through 32, 34 through 61, and 72 through 92, and 97 above
are hereby realleged and incorporated by reference herein, as if fully stated.

99) From in and around September 2013, and continuing thereafter until in and
around May 2018, in the Western District of Pennsylvania and elsewhere, the defendants, NIMA
RODEFSHALOM, MEHRAN DAVID KOHANBASH, J OSEPH KOHAN, and INSURE
NUTRITION, did knowingly and willfully execute and attempt to execute a scheme and artifice
to defraud a health care benefit program, that is, the Private Carriers, and to obtain monies and
properties owned by and under the custody and control of health care benefit programs, that is, the
Private Carriers, by means of false and fraudulent pretenses, representations and promises, that is,
falsely representing and creating the pretense that copays were collected, in connection with the
delivery of and payment for health care benefits, items, and services, that is, the claims submitted
for the High-Yield Medications.

100) On or about March 18, 2016, without collecting any copay, defendants
NIMA RODEFSHALOM, MEHRAN DAVID KOHANBASH, JOSEPH KOHAN, and INSURE
NUTRITION, submitted and caused to be submitted to Highmark, in the Western District of
Pennsylvania, a prescription drug claim seeking payment for High-Yield Medication that was
delivered to J.P. in Erie, Pennsylvania.

All in violation of Title 18, United States Code, Section 1347.

29
Case 1:20-cr-00009-SPB Document1 Filed 03/03/20 Page 30 of 31

FORFEITURE ALLEGATIONS

101) The United States Attorney realleges and incorporates by reference the
allegations contained in Counts One through Three of this Information for the purpose of alleging
criminal forfeiture pursuant to Title 18, United States Code, Sections 982(a)(7) and 981(a)(1)(C),
Title 28, United States Code, Section 2461(C), and Title 21, United States Code, Section 853(p).

102) The United States hereby gives notice to the defendants charged in Counts
One through Three that, upon conviction of any such offense, the government will seek forfeiture
in accordance with: Title 18, United States Code, Sections 982(a)(7) and/or 981(a)(1)(C) and Title
28, United States Code, Section 2461(c), which requires any person convicted of such offenses to
forfeit any property, real or personal, which constitutes or is derived, directly or indirectly, from
gross proceeds traceable to such offenses, including but not limited to the following:

(a) SPECIFIC PROPERTY

Bank accounts seized pursuant to seizure warrants at Magistrate Numbers
18-28 through 18-44 in the Western District of Pennsylvania, Erie Division, including the
following: $13,652,531.55 formerly contained in JPMorgan Chase Bank Account ending in
| x87729; $1,780,189.01 formerly contained in JPMorgan Chase Bank Account ending in x18727;
$1,220,577.37 formerly contained in JPMorgan Chase Bank Account. ending in x93986;
$1,160,298.04 formerly contained in JPMorgan Chase Bank Account ending in x95510;
$883,818.12 formerly contained: in JPMorgan Chase Bank Account ending in x27006;
$830,869.03 formerly contained in JPMorgan Chase Bank Account ending in x67278;
$773,080.42 formerly contained in JPMorgan Chase Bank Account ending in x23083;
$374,414.64 formerly contained in JPMorgan Chase Bank Account ending in x76195;
$324,625.35 formerly contained in JPMorgan Chase Bank Account ending: in x50695;
$139,703.99 formerly contained in JPMorgan Chase Bank Account ending in x18300; $71,039.93 |

30
Case 1:20-cr-00009-SPB Document1 Filed 03/03/20 Page 31 of 31

formerly contained in JPMorgan Chase Bank Account ending in x88132; $937,442.76 formerly
contained in Citibank Account ending in x07283; $667,089.15 formerly contained in Citibank
Account ending in x49851; $29,357.31 formerly contained in Citibank Account ending in x49869;
$1,263,695 .36 formerly contained in Wells Fargo Bank Account ending in x82440; $1,004,714.39
formerly contained in Wells Fargo Bank Account ending in x82523; and Bank of America Account
ending in x06520.

(b) MONEY JUDGMENT
A sum of money equal to at least approximately $54,500,000 in United

States currency. \

103) If any of the forfeitable property, as a result of any act or omission of the

defendants:

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred, sold to, or deposited with a third person;

(c) has been placed beyond the jurisdiction of the Court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property which cannot be subdivided
without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), as
incorporated by Title 28, United States Code, Section 2461(c), to seek forfeiture of any property

of such defendant up to the value of the forfeitable property described in this forfeiture allegation.

da

SCOTT W. BRADY
United States Attorney
PA ID No. 88352

31
